       Case 2:19-cr-00008-NR Document 2179 Filed 07/08/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA,              )
                                       )
      v.                               ) 2:13-cr-57
                                       ) 2:19-cr-8
ANTHONY SMITH,                         )
                                       )
                                       )
             Defendant.                )
                          MEMORANDUM ORDER
      Before the Court is Defendant Anthony Smith’s motion to revoke his
detention order in Case No. 2:19-cr-8 [ECF 1897], which was previously denied
by Magistrate Judge Kelly. This Court reviews the motion de novo, based on
the record presented before Judge Kelly. United States v. Oliver, No. 16-40,
2016 WL 1746853, at *4 (W.D. Pa. May 3, 2016) (Fischer, J.) (citations
omitted). As is evident from that record, this motion presented a close call for
Judge Kelly, as well as now for this Court.
      On one hand, Mr. Smith has been charged with a serious crime involving
a large-scale drug conspiracy at Case No. 2:19-cr-8; he has a pending
supervised-release violation at Case No. 2:13-cr-57; and when indicted in Case
No. 19-8, he was on supervised release and failed to reply to two text messages
from his probation officer, forcing the U.S. Marshal’s office to track him down.
[ECF 1993; ECF 1966, 20:14-21:3]
      On the other hand, Mr. Smith’s role in the conspiracy is, arguably,
relatively minor compared to some of the other co-conspirators (e.g., he does
not appear to be involved in the aspects of the conspiracy concerning cocaine,
fentanyl, and heroin, and the charged conduct does not appear to involve any
violence, use of firearms, or identifiable victims). [ECF 1842, p. 1; ECF 501;
ECF 1966, 25:11-15].      There was nothing presented as to the weight of the
evidence against Mr. Smith at the hearing. [ECF 1966, 36:6-9 (“Aside from

                                      -1-
       Case 2:19-cr-00008-NR Document 2179 Filed 07/08/20 Page 2 of 3




hearing reference as to what is in the indictment, I have not been provided any
other evidence as to the weight of the evidence against [Mr. Smith].”)]. He has
a strong family support system in the area, along with strong ties to the
community, residing in Homestead his entire life (except for a few years that
he spent in college in Johnstown). [Id. at 36:16-24]. There is no credible
evidence that Mr. Smith is currently involved in any gang-related activities or
an ongoing criminal enterprise. [Id. at 18:21-24, 23:16-24:11]. Mr. Smith has
no present substance abuse or addiction issues. [Id.at 37:2 (“I do not see any
current or recent addition issues.”)]. In fact, Mr. Smith successfully completed
drug treatment programming through Renewal, TDAP, and RDAP while in
custody. [Id. at 13:22-23, 37:9-11].
      Further, Mr. Smith has shown that release to his father’s house in
Homestead while on electronic monitoring would be an effective condition to
prevent risk of flight and danger to the community. He has a strong track
record of being responsive while on supervision. [Id. at 15:23-16:4]. Mr. Smith
previously self-reported, as required and on time, for his prior federal sentence.
[Id. at 13:11-14, 38:1-2]. The government provided no evidence that Mr. Smith
ever missed a required court appearance.         His failure to respond to his
probation officer’s two text messages when indicted on his recent charge, while
irresponsible, did not appear to be a result of him being a fugitive; he was
ultimately found not far from his home in Homestead. See [ECF 1842-1].1


1 Following his indictment in Case No. 19-8, Mr. Smith’s whereabouts were
unknown for about four months between June 2019 and October 2019. At that
time, Mr. Smith was on “low-intensity supervision.” [ECF 1966, 15:23-16:4].
One of the reasons for his low level of supervision was that Mr. Smith was
always “responsive, both by phone and coming into the office.” [Id. at 16:2-4].
However, in June 2019, his probation officer tried to reach him by sending him
two text messages. [Id. at 21:3]. Mr. Smith did not respond to those text
                                       -2-
       Case 2:19-cr-00008-NR Document 2179 Filed 07/08/20 Page 3 of 3




      Based on the totality of the circumstances and evidence in this case and
taking a holistic view of all of the considerations and factors in the Bail Reform
Act, the Court finds that there are conditions of release that would largely
eliminate any flight risk and danger to the community. Accordingly, IT IS
HEREBY ORDERED that Mr. Smith’s Motion for Revocation or Amendment
of Detention Order [ECF 1897] is GRANTED. The Court vacates the orders
of detention in Case Nos. 2:19-cr-8 [ECF 1858], and 2:13-cr-57 [ECF 686], and
orders Mr. Smith to be released pending trial in Case No. 2:19-cr-8 and a final
revocation of supervised release hearing in Case No. 2:13-cr-57. Mr. Smith will
be placed on home detention and subject to other conditions of release, as set
forth by separate order of Court.2


DATED this 8th day of July, 2020.

                                     BY THE COURT:


                                     /s/ J. Nicholas Ranjan
                                     United States District Judge




messages. [Id.]. When he did not respond, however, the probation officer did
nothing else to locate Mr. Smith. [Id. at 20:25-21:3].
2 There are two separate evidentiary standards/burdens that govern the
present motion, in light of the different procedural postures of Case Nos. 2:19-
cr-8 and 2:13-cr-57. That ultimately makes no difference; the Court finds that
regardless of who bears the burden, release is warranted based on the clear
and convincing evidence presented.
                                      -3-
